Citation Nr: 1033190	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States 


WITNESS AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
The case was before the Board in April 2008, and was remanded for 
additional development.  With respect to the issue decided 
herein, the Board is satisfied that there has been substantial 
compliance with the remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Veteran presented testimony before the undersigned Veterans 
Law Judge at the RO in January 2008.  A transcript of that 
hearing is associated with the claims file.  

The issue of service connection for a back disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran does not have PTSD associated with active service.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110,  5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in October 2004 and January 2005, which substantially 
complied with the notice requirements.  Complete notice was sent 
in April 2006, and the claim was readjudicated in an April 2006 
statement of the case and November 2007 and June 2010 
supplemental statements of the case.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in service stressor.  If a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 
(as redesignated in 75 Fed. Reg. 39,843, 39,852 (July 13, 2010)).

The Veteran is seeking service connection for PTSD, which he 
contends results from stressful events in service.  Specifically, 
he reports that his unit was subject to mortar attacks throughout 
his time in Vietnam, and he was constantly afraid.  He states 
that he experienced nightmares of being killed while in service, 
and these have continued for more than 30 years.  The Veteran has 
submitted letters from his brother and his ex-wife, who assert 
that his personality changed dramatically after his return from 
Vietnam.

The evidence does not establish that the Veteran engaged in 
combat with the enemy.  Pursuant to the Board's remand 
instructions, the RO submitted the Veteran's account of mortar 
attacks in service to the U.S. Army and Joint Services Records 
Research Center (JSRRC), which confirmed that his unit came under 
mortar attack during his period of assignment.  It is therefore 
established that the Veteran was exposed to the claimed stressor.  

In addition to a verified stressor, the evidence must establish 
that the Veteran has a current diagnosis of PTSD associated with 
that stressor.  In this regard, the Veteran has been afforded two 
VA psychiatric evaluations in which he was found to have no 
psychiatric abnormalities.  In January 2005, he told the examiner 
that he had not experienced combat or any life threatening 
situations in Vietnam, and although he continued to have dreams, 
he could not remember them.  The Veteran had a good relationship 
with his wife, and active social life, and no legal troubles.  He 
stated that he was depressed and had a sleep problem, but his 
concentration was good.  On examination, he was oriented and 
showed no sign of cognitive impairment.  The examiner noted that 
the Veteran did not meet the criteria for PTSD and on Axis I, 
noted "no mental illness."  

In accordance with the Board's remand instructions, the Veteran 
was afforded a psychiatric evaluation in May 2010.  Although the 
examiner stated that the Veteran's experience in Vietnam met the 
stressor criteria of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), 
he did not exhibit symptomatology meeting the DSM-IV criteria for 
a PTSD diagnosis.  His only noted symptoms were hypervigilance 
and exaggerated startle response, which the examiner described as 
"subclinical."  The Veteran had good social and familial 
relationships, a positive attitude, and normal psychosocial 
function.  His speech, thought process and content, insight and 
judgment were all within normal limits.  He reported 7 to 9 hours 
of sleep per night with no nightmares.  The Veteran denied 
hallucinations, panic attack, and suicidal and homicidal 
ideation, and he did not report re-experiencing any traumatic 
events in service.  The examiner concluded that he had "no 
psychiatric condition."  

Based on the foregoing evidence, the Board concludes that service 
connection for PTSD is not warranted.  Although the Veteran's 
claimed stressor has been verified, a diagnosis of PTSD is not 
established.  Without competent evidence of a current disability, 
there is no basis for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

The Board acknowledges that the claims file contains records of 
psychiatric treatment, some of which indicate that PTSD was 
diagnosed and treated on an outpatient basis.  A nursing 
assessment dated in April 1999 notes that the Veteran felt he had 
"mental" problems that he wished to discuss.  In December 2004, 
he reported a history of nightmares and flashbacks of Vietnam, 
although he had had no symptoms for 5 years, and he requested a 
referral to the PTSD clinic.  He also reported a history of 
chronic alcohol abuse.  In May 2005, the Veteran attended a PTSD 
screening clinic and completed several self-report 
questionnaires, the results of which suggested depression and 
PTSD.  The examiner noted that no traumas had been verified.  In 
June 2005, the Veteran reported symptoms of problems with 
emotional intimacy, isolation, and poor sleep.  Although no 
stressors were reported, he was assessed as having depressive 
disorder and PTSD, and he began attending a PTSD treatment group.  
Later that month, he endorsed PTSD symptoms such as increased 
startle, intrusive combat memories, isolation, and nightmares.  
He denied panic attacks.  The Veteran was well-groomed and 
exhibited normal behavior, speech, and thought processes.  He did 
not experience flashbacks, hallucinations, or suicidal or 
homicidal ideations.  Although no stressful incidents were 
discussed, PTSD was diagnosed.  The Veteran was also diagnosed as 
having alcohol dependence and alcohol induced mood disorder, and 
the examiner noted that his PTSD symptoms improved when he was 
not using alcohol.  These findings were confirmed in September 
2005.  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition of 
the (DSM-IV).  38 C.F.R. § 3.304(f).  The above-noted records do 
not suggest that PTSD was diagnosed in accordance with DSM-IV 
criteria as required by VA regulation.  The Veteran did not 
report any specific stressors at that time, and the diagnosis 
rendered was not associated with any in-service stressor.  
Rather, the diagnosis appears to have been based on the Veteran's 
self-report of his symptoms and his responses to several 
diagnostic questionnaires.  The Veteran's symptoms, as described, 
are largely consistent with those observed during the January 
2005 and May 2010 examinations.  The Board affords greater weight 
to the VA examinations of January 2005 and May 2010 because the 
examiner in each case elicited a thorough history from the 
Veteran, reviewed the entire record, and considered whether there 
was a verified stressor sufficient to cause PTSD.  Accordingly, 
the preponderance of the evidence weighs against a finding that 
there is a current disability, and service connection for PTSD 
must be denied.  


ORDER

Service connection for PTSD is denied.  


REMAND

A review of the record discloses the need for further 
development.  When the Board previously reviewed the claim, it 
noted that the Veteran had complained of backaches on enlistment, 
but no pertinent defects were noted.  He had some additional 
complaints during service, but no defects were noted on 
separation.  He injured his back after service in a 1996 accident 
and a November 2005 private physician's statement indicated that 
the Veteran's back was asymptomatic until that accident.   
 
The Board remanded for an examination and opinion to address 
whether the Veteran had a back disorder that preexisted service 
and if so, whether it was aggravated by service.  The May 2010 
examination addressed those questions, but used an incorrect 
standard.  When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon entry 
and then the burden falls on the government to rebut the 
presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  Rebutting the presumption of soundness 
requires that VA show by clear and unmistakable evidence that (1) 
the veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service 
(emphasis added).

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  

As such, another opinion is warranted.  

The claims file contains VA outpatient treatment records which 
indicate that the Veteran reported receiving Social Security 
Disability Insurance (SSDI) due to his back disability.  He has 
provided a disability award letter from the Social Security 
Administration (SSA) which indicates that benefits were awarded 
effective July 2001.  In connection with a prior claim for 
nonservice-connected pension, the RO determined that the Veteran 
is in receipt of monthly SSDI benefits.  However, no SSA records 
have been associated with the claims file.  The records are 
pertinent to the issue on appeal as they may relate to the 
etiology of the Veteran's back disability.  On remand, those 
records should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact SSA and request copies of all 
records, including physical examinations, 
used in determining the Veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative Law 
Judge must also be obtained and associated 
with the claims folder.  All attempts to 
obtain these records must be documented for 
inclusion in the folder.  If any records 
are located, they should be associated with 
the claims file.  If there are no records, 
this must be noted in the folder.

2.  After completion of the foregoing, 
forward the claims folder to the examiner 
who conducted the May 2010 examination or 
another appropriate physician to obtain an 
opinion as to the nature and etiology of 
the Veteran's claimed back disability.  If 
the examiner determines that the opinion 
cannot be provided without an examination, 
the Veteran should be scheduled for the 
examination.  

Based on the review of the record, the 
examiner should address the following, 
providing a rationale for the responses 
provided:

Please indicate a diagnosis for any current 
back disability or disabilities.  

Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
back disorder that existed prior to his 
entry onto active duty?

If the answer is yes, does the evidence of 
record clearly and unmistakably show that 
the preexisting back disorder was not 
aggravated by service or that any increase 
in disability was due to the natural 
progression of the disease?

Please identify any such evidence with 
specificity.

If the answer to either (a) or (b) is no, 
is it at least as likely as not that the 
Veteran's back disorder had its onset in 
service?

A complete rationale should be provided for 
any opinion expressed. 

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


